UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1226



MOSHE PERELMAN,

                                              Plaintiff - Appellant,

          versus


JANET RENO; BILL CLINTON; COMMISSIONER DORIS
OF THE IMMIGRATION AND NATURALIZATION SERVICE;
IRENE WEISS; M. GRUGAL; GEORGE LLOYED; HOWARD
MCKIBBEN; PHILIP PRO; EDWARD REED; DAVID
HAGEN; J. RAWLINSON; PHYLLIS ATKINS; LAWRENCE
LEAVITT; ROBERT JOHNSTON; ROGER K. HUNT;
ROBERT MCQUAD; JOHN DOES; JANE DOES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-53-7)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Moshe Perelman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Moshe Perelman appeals the district court’s order dismissing

his action without prejudice for lack of venue.      See 28 U.S.C. §

1406(a) (1994).   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Perelman v. Reno,

No. CA-99-53-7 (W.D. Va. Feb. 3, 1999).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2